—Order, Supreme Court, New York County (Richard Lowe, III, J.), entered October 13, 1999, which denied defendants’ motion for a change of venue from New York County to Suffolk County, unanimously affirmed, without costs.
The motion was properly denied in the absence of a plausible explanation for not having made it until a year after the action was commenced, and also after the note of issue had been filed (see, CPLR 511 [a]). Defendants’ showing of the inconvenience to two witnesses, residents of eastern Nassau and western Suffolk Counties, in having to travel to downtown New York instead of Riverhead, is not sufficiently compelling to counter the unreasonable delay in making the motion. Concur — Rosenberger, J. P., Williams, Mazzarelli, Rubin and Friedman, JJ.